Case 1:20-cr-00307-ALC Document 20 Filed 08/16/21 Page 1of1

 

 

USDC SDNY
DOCUMENT ELECTRONICALLY
UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF NEW YORK DOCH: sp ST
x DATE FILED: %-/6-21
UNITED STATES OF AMERICA, :
Plaintiff, :
: 20-CR-307 (ALC)
-against- :
: ORDER
KENYATTA BROWN, :
Defendant. :
x

ANDREW L. CARTER, JR., District Judge:

A Telephone Violation of Supervised Release Hearing is set for August 17, 2021 at
12:00 p.m. The parties should contact the Court at 1-888-363-4749 on the date and time
specified above and once prompted, should dial access code 3768660.

SO ORDERED.

Dated: New York, New York
August 16, 2021

Lobe 2 Ctmy

ANDREW L. CARTER, JR.
United States District Judge

 
